RLED IN COURT OF APPEALS
                    ia-i5-ooaas-e>)                                             12th Court ofAppeals District


                               CAUSr    NO.       369-13*5019                          !!^»x
                                                                                       TYLER TEXAS
JUAN    ENRIQUSZ,                             §      IB THE DISTRICT           coflflfl ESTES, CLERK
               Plaintiff,                     *
                                              1
v.                                                   369TH JUDICIAL DISTRICT
                                              i
BRAD    LIVINGSTON,     ET AL.,               i
               Defendants.                    $      ANDFSSOtf COUNTY, tKtM

                   UNSWORN nFCLARSTTOM Of INABILITY TO PAY

        My name is .Ttian r:mH oik>2.   T do not have the monety to oay the filing
       and court costs of this case as I am imprisoned and the State does not
pay prisoners wages.      I m**:e this unsworn declaration mftwf Section T32.002,

      I am the Plaintiff in the above rofsrenced cause. T am over 2ly»ar3 of
age, of sound mind, and able to make this unsworn declaration, My statements
in this unsworn declaration are made on personal knowledge.

        It     I M not receiving any governmental entitlement funds.
        2.     I do not have any employment or other income.
        3.     I do not have access to spousal income as I am single.
       4.      I do not have any property.
       5.     I have a zero balance in my prison account.
       6.     I have expenses of approximately 5100 a month to pay
              things the prison does not provide.

      I, Juan^rig«e2, declare under penalty of perjury that the foregoing
statements in my unsworn declaration are true and correct. Executed on
August 31,2015.

                                                                /, t— *- -


                                              Juan Pnrtqm*                         -



                                                                               •
                                          <
                               Certificate of Service

      I, Juan Enriguez, certify that a correct copy of the aboveuunsworn
declaration of inability to pay was served by placing same in the Unitec'
States mail, postage prepaid, on August 31,2015, addressed to Rachael
Osaze-Edi»e, Assistant Attorney General, P. 0. Box 1254ft, Capitol StftpApa,
Austin, TX 78711, and to Cledfc, Court of Appeals, 12th District of Texas,
1517 W. Front Street, Tyler, TX 75702.


                                              Juan Fnriquez
                                              e